Reasons for Allowance
Claims 1-5, 7-15, 17-20 and 22 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses selecting the digital objects for the playing based on the one or more emotional state variables, a recent value of the targeted emotional arc, and the one or more codes indicating an emotional profile, wherein the selecting further comprises comparing the value of the one or more emotional state variables with the recent value of the targeted emotional arc and selecting the digital objects at least in part by association with an emotional profile that compensates for deficiencies measured in the comparing and independent claim 22, wherein the Applicant discloses wherein each of the digital objects is further encoded with one or more codes indicating a node of a story network, and wherein the selecting further comprises selecting the digital objects further based on the one or more codes indicating a position of the node in a story network, wherein the story network comprises a set of nodes including the node, each of the nodes except for first and last ones of the nodes uniquely associated with one or more acceptable antecedent nodes consisting of a first proper non-empty subset of the set of nodes, and with one or more acceptable subsequent nodes consisting of a second proper non-empty subset of the set of nodes excluding the first proper non- empty subset, wherein the antecedent nodes and subsequent nodes of each of the nodes indicate its position in the story network.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KYU CHAE/
Primary Examiner, Art Unit 2426